Citation Nr: 0004649	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-12 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had oceangoing service with the United States 
Merchant Marines between August 1944 and August 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lost Angeles, 
California, which denied the veteran's claim of service 
connection for PTSD.

The veteran appeared at a personal hearing before the RO in 
May 1997.  A transcript of that hearing is of record.

In a September 1999 decision by the RO, the veteran was 
awarded a special monthly pension on account of his need of 
regular aid and attendance, due to multiple cerebrovascular 
accidents, effective from October 9, 1998.  


FINDINGS OF FACT

1.  The veteran had verified oceangoing service in the 
Merchant Marines between August 1944 and August 1945; he 
received no awards or decorations denoting that he "engaged 
in combat with the enemy."

2.  The veteran did not engage in combat with the enemy.

3.  No service records or other credible supporting evidence 
has been obtained to verify the claimed stressors; in fact 
official service records clearly show that many of the 
claimed stressors are not true.


CONCLUSION OF LAW

The requirements for a grant of service connection for PTSD 
are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran filed a claim of service connection 
for cerebrovascular accidents in July 1991, and reported 
therein that he served with the United States Coast Guard-
Merchant Marines from August 1944 to August 1945.  The 
veteran was born in February 1927.  Service records reflects 
that his duties as a Merchant Marine included service as a 
messman and utility man aboard the "Exchange" from August 
1944 to October 1944; he served aboard the "Cape Spencer" 
from November 1944 to March 1945; he served aboard the 
"Santa Catalina" from April 1945 to June 1945; and he 
served aboard the "Vanderbilt Victory" from July 1945 to 
August 1945.  The veteran contends that he also served aboard 
a ship named the "Mary Luckenbach."

Medical records reflect that the veteran was admitted to a VA 
medical facility in November 1991 after presenting with 
complaints of blurred vision, vertigo, and numbness in both 
hands.  No seizure activity was found, and a Mini Mental 
Status Examination revealed a score of 27/30.  Diagnosis was 
left cerebrovascular accident with resultant right side 
residual weakness.

The veteran was afforded VA examination in November 1991, to 
which he presented with complaints of residuals of 
cerebrovascular accidents; including high blood pressure, 
dizziness, short term memory loss, and impaired vision in 
both eyes.  He did not report that he had received any 
medical treatment before, during, or after his military 
service.  The VA examiner noted the veteran's self-reported 
history of intravenous drug use which ended in approximately 
1976.  Neurological examination revealed that the veteran was 
cooperative, alert, oriented, pleasant, and a "good 
historian."  Diagnoses were history of cerebrovascular 
accidents on or around June 1990, with residual left side 
weakness and some balance problems with dizziness; and a ten 
year history of hypertension, controlled with medication.  

By a January 1992 decision, the RO granted nonservice-
connected pension benefits for residuals of cerebrovascular 
accidents, left upper extremity (major), evaluated as 20 
percent disabling; residuals of cerebrovascular accidents, 
left lower extremity, evaluated as 20 percent disabling; 
residuals of cerebrovascular accidents, to include dizziness 
and hemianopsia, evaluated as 10 percent disabling; and for 
hypertension, evaluated as 10 percent disabling.  A combined 
nonservice-connected disability rating of 50 percent was 
assigned.

The veteran filed a claim of service connection for PTSD in 
August 1993.  The record indicates that he underwent VA 
examination for PTSD, conducted by a VA psychologist, on 
November 16, 1993.  The veteran reported that he had enlisted 
into the Merchant Marines in 1941 in order to avoid being 
drafted into a combat situation (it is noted that the veteran 
attained age 14 in February 1941).  He also stated that he 
remained in the Merchant Marines for ten to twelve years 
after the war ended.  He recounted alleged traumatic events 
including the invasion of Saipan, stating that his ship 
remained offshore while the Marines were approaching the 
shore (it is noted that the invasion of Saipan took place on 
June 15, 1944, and that the veteran did not enter service 
until August 1944).  He recalled that "the first two waves 
of Marines did not make it to shore, and blood and body parts 
were all around."  His ship was allegedly laden with "large 
bombs on deck which could have detonated at any time."  He 
also recalled an incident when his ship was anchored in the 
Manila Harbor, and a tanker blew up less that 500 feet from 
the veteran's ship, "spewing oil and ship and body parts all 
over his ship."  He reported that the smells of that event 
still remained with him.  The veteran reported that his ship 
was under constant enemy fire, and he recalled when a 
Japanese fighter plane bombed a ship next to his.

On objective examination, the VA psychologist stated that:

Here we have a man whose previous defense 
mechanisms of denial and repression are 
no longer working effectively for him.  
He was quite able, for a number of years, 
to block out or forget the traumatic 
events of WW II and live what appears to 
have been a reasonably happy and well-
adjusted life.  He reports a successful 
career as a cook/chef.  From some reason, 
and gradually over the last few years, he 
has begun experiencing an increasing 
amount of symptoms consistent with a 
diagnosis of PTSD[,] delayed onset.  This 
is not unusual in an older person who has 
retired and had health problems and other 
stresses of aging.  [The veteran's two 
cerebrovascular accidents have] rendered 
him somewhat handicapped in speech and 
movement.  He can no longer distract and 
busy himself as successfully as in the 
past and is therefore more vulnerable to 
becoming consciously aware of past 
unpleasant experience[s].  He is much 
more unprotected and vulnerable now and 
does not feel in control of his life.  
These feelings could be triggering the 
earlier time in his life (WW II) when he 
also felt vulnerable and unprotected.

The VA psychologist also conducted a Minnesota Multiphasic 
Personality Inventory (MMPI), which showed PTSD, delayed 
onset, status post two cerebrovascular accidents.  
Psychosocial stressors were noted as the recent 
cerebrovascular accidents and exacerbation of PTSD symptoms, 
which rendered the veteran "moderately impaired."  A Global 
Assessment of Functioning Score (GAF) was 25, with a high 
score of 85 during the prior year.

The veteran underwent another VA PTSD examination on November 
17, 1993.  The veteran reported a history of service aboard 
merchant ships from 1941 to 1945, stating that he "followed 
the war, right across the Pacific."  While supplying 
equipment and ammunition to other ships, the veteran reported 
that the ships on which had he served were bombed and/or 
torpedoed several times.  He claimed that what had been 
bothering him within the last few years were dreams about the 
invasions of Saipan in 1945, and of Tinian shortly 
thereafter.  He reported that he watched the invasion from 
his ship, and saw the bodies of soldiers "just washing 
back...they didn't even make it to shore."  He stated that he 
had never seen blood or body parts in the water, and that 
because he was young he thought it was "exciting."

The veteran expressed that he had not experienced PTSD 
symptoms until approximately ten years prior to the November 
1993 examination.  He related that traumatic events had been 
coming back to him intermittently, especially in dreams which 
awakened him from sleep.  In particular, the veteran 
recounted an event during the invasion of Saipan, when he and 
his shipmates went swimming next to their ship when there was 
still blood in the water.  The veteran recalled that he 
almost drowned, and needed to be rescued because he was a 
poor swimmer.  He reported that thoughts of the near-drowning 
episode continued to frequently recur, especially when he 
took a shower.  He stated that flashbacks occurred while he 
was awake, but that he did not lose total awareness of his 
actual surroundings.  The VA physician noted that the veteran 
avoided thoughts and feelings about the alleged traumatic 
events, and avoided activities and situations that reminded 
him of those events.  It was noted that the veteran was 
forgetful of certain aspects of the alleged events, 
especially specific names and places.  The veteran reported 
that he had recently felt detached and estranged from others.  
Referring to other current psychiatric symptoms, the veteran 
stated that he was sad "all the time," and fatigued easily.  
The veteran reported occasional problems with feeling 
disoriented, and that he had significant memory problems, 
especially with recent memory.  He also stated that he 
frequently felt physically restless.  The VA psychiatrist 
noted that the experiences reported by the veteran, "if 
corroborated by extrinsic evidence," clearly met the 
diagnostic criteria for PTSD.  It was also noted that, 
"based on [the veteran's] age, history of hypertension, and 
two strokes . . . I would also want to rule out some degree 
of subtle coexisting organic mental dysfunction, not evident 
on the [MMPI] alone."  He stated that the veteran's 
psychiatric history is "far from clear," and recommended 
further evaluation for PTSD.  In an addendum to the November 
1993 examination report, the psychiatrist noted that "if the 
veteran's narrative is accurate, he was only 14 years old 
when he joined the Merchant Marine[s]."

The RO requested that the veteran submit any service records 
he possessed that might support his PTSD claim.  The veteran 
replied that he no longer had any copies of his service 
records.  He did, however, list on VA Form 21-4142 that he 
received medical treatment at John Hopkins Medical Center, 
Lutheran Medical Center, Pacific Medical Center, Brighton 
Medical Center, and Martins Point Medical Center.  The RO 
contacted said medical facilities, and each responded that no 
records existed which pertained to the veteran.

Medical records were obtained from a VA medical facility 
reflecting that the veteran was admitted for treatment from 
November 1, 1993, to November 23, 1993, after developing an 
unstable gait and the need to use a cane.  On admission, the 
veteran denied any history of tobacco, alcohol, or drug use.  
He stated that he was the brother of the writer Maya Angelou, 
but he lived with his 82 year old aunt.  Other than the 
documented cerebrovascular accidents in 1990 and 1991, the 
veteran denied any history of medical conditions.  On initial 
physical examination, the veteran appeared alert and oriented 
to person, place, and time.   Principal diagnosis was left 
cerebellar cerebrovascular accident with resultant ataxia.  
Secondary diagnoses were hypertension, and right sided 
hemiparesis secondary to prior left cerebrovascular 
accidents.  The plan at time of admission was to admit the 
veteran for an initial activities of daily living evaluation 
and for physical therapy for gait training.  He received 
occupational therapy evaluation, and it was noted that he was 
independent in all activities with the exception of bathing.  
The medical records from that hospitalization are negative 
for any complaint, diagnosis, or treatment of PTSD.

In March 1994, the veteran submitted a statement which 
recounted the stressors noted above.  He recalled additional 
stressors which involved the alleged sinking of ships aboard 
which he served.  On one occasion, the veteran stated that 
the entire crew had to abandon ship after it was sunk by a 
torpedo, and that he spent four hours in a lifeboat before 
being rescued.  He reported that another ship aboard which he 
served had been attacked by Japanese planes, and then was 
sunk by torpedoes while returning to Honolulu for repairs.  
During that alleged sinking, he recalled that the mechanism 
for lowering his lifeboat malfunctioned, causing him to 
plunge into the ocean.  He stated that he was afraid of 
getting near water for some time after that, and he continued 
to take great care not to let water pour over his head when 
he took a shower.  He reported that he suffered a nervous 
breakdown, and was taken to a hospital in Honolulu.  He 
expressed that during his service in the Merchant Marines, he 
was so sick with fear and uncertainty that he thought of 
killing himself.  The veteran also reported that he had 
suffered a great deal of racial hostility and abuse when he 
served aboard a Liberty Ship with a crew of "two blacks and 
forty-one whites on ship."

The RO issued a February 1995 decision which denied the 
veteran's PTSD claim, in part because no evidence was of 
record showing that the veteran had received treatment for 
PTSD.  While it was recognized that VA examination in 
November 1993 revealed diagnosis of PTSD, it was noted that 
the diagnosis was contingent on verification of the claimed 
stressors.  Additionally, the RO found that there was no 
evidence of record which verified the veteran's claimed 
stressors of being fired on, bombed, torpedoed, or trailed by 
submarines during his service in the South Pacific. 

The RO subsequently obtained additional VA medical records 
documenting treatment the veteran received between August 
1991 and October 1995.  For the most part, the records show 
treatment the veteran received for hypertension, along with 
records of physical therapy he received for the residuals of 
his cerebrovascular accidents.  An intake noted dated in 
December 1993 reveals that the veteran requested treatment 
for PTSD.  The medical records dated between January 1994 and 
March 1995 reflect that the veteran complained of nightmares 
related to the alleged stressors, and that he was referred to 
a PTSD therapy group.

By decisions dated in July 1995 and August 1996, the RO 
confirmed the previous denial of the veteran's PTSD claim, 
finding that the evidence of record remained negative for any 
corroboration of the veteran's alleged stressors.  The 
veteran initiated an appeal in July 1995.

In an attempt to assist the veteran in verifying the alleged 
stressors, the RO obtained the veteran's service records, 
which reflect that he served as a messman and utility man 
aboard the "Exchange" from August 1944 to October 1944; he 
served aboard the "Cape Spencer" from November 1944 to 
March 1945; he served aboard the "Santa Catalina" from 
April 1945 to June 1945; and he served aboard the 
"Vanderbilt Victory" from July 1945 to August 1945.  

Of record is a July 1996 memorandum from a VA social worker 
who stated that the veteran was an active participant in a 
veterans program designed to provide weekly group therapy for 
veterans who wanted to explore military-related issues and 
improve overall life functioning.  It was noted that the 
veteran participated for approximately one year, and related 
several traumatic episodes from his war experiences.  He 
appeared to be well-motivated and keenly interested in 
talking about his military experiences and improving his 
life/social skills.  The social worker opined that the 
veteran appeared to benefit from the group therapy.

In a March 1997 statement, the veteran informed the RO that:

I had been subject to unbearable events 
[during service] that left me stressed 
out.  I am still often unable to sleep at 
night.  Frequently, I have nightmares; 
real life dreams of the war and my 
experiences.  Daily, I have flashbacks of 
these dim, dark periods.  I smell the 
ammo, hear the screams of dying men, see 
the blood on the water and remember my 
fellow Americans treating me like I was 
the enemy.

Of record is a history of treatment, submitted by J. Rivoire, 
Ph.D., which reflects that the veteran was a patient in Dr. 
Rivoire's office between June 1983 and September 1989.  
During that time, the veteran recounted the entire history of 
the alleged in-service stressors, and he spoke about the 
residual effects on his post-service life.  Dr. Rivoire 
diagnosed PTSD, severe and pervasive.  The causal agents were 
noted as the veteran's experiences during his service as a 
Merchant Marine.  Dr. Rivoire opined that PTSD had been with 
the veteran since "at least the middle forties and 
continuing on through the present time, occasionally 
subsiding and frequently in full blossom."  The severity of 
his psychological stressors was rated as severe to extreme, 
and a GAF score was 40 was given.

At the May 1997 personal hearing, the veteran testified about 
his experiences as a cook and waiter during his service in 
the Merchant Marines.  He stated that the ships upon which he 
served supplied ammunition and other supplies to American 
ships in the Pacific during WW II.  He testified as to the 
alleged stressors, and stated that he had attended a PTSD 
therapy group, but stopped attending because he got better.  
He stated that his thoughts about the a war-related events 
may last for a few days.  He testified that he dreamt about 
the events three to four times each month.

In December 1997, the RO received the veteran's service 
records from the United States Coast Guard National Maritime 
Center.  In a letter from the Acting Chief of the Marine 
Personnel Branch, it was noted that there was no indication 
that the veteran served aboard the "Mary Luckenbach."  A 
letter from the Office of Maritime Labor reflects that the 
veteran was entitled to the Merchant Marine Emblem, a 
Presidential Testimonial Letter, a Victory Medal, a Pacific 
War Zone Bar, and an Honorable Service Button.  The Marine 
Personnel Branch also noted that a search of pertinent 
records revealed no evidence that the veteran had any combat 
experience.  

In September 1998, the RO received a letter from a physician 
at the J. Paul Sticht Center on Aging.  The veteran's history 
of cerebrovascular accidents was noted, and the physician 
stated that the veteran was totally dependent in all of his 
activities of daily living (ADL), including his instrumental 
activities of daily living (IADL).  The physician opined that 
the veteran required a nurse's aid/attendant to assist him 
with those activities, and that it would be impossible for 
the veteran to live independently in his home without such 
assistance.

The veteran was afforded VA housebound status/aid and 
attendance examination in April 1999.  He presented 
wheelchair bound, and complained that the left side of his 
body was paralyzed "due to his 5th and 6th stroke."  Physical 
examination revealed upper and lower extremity paralysis with 
contractures.  Memory deterioration related to multiple 
infarctions were present.  Diagnosis was multiple 
cerebrovascular accidents with associated dependency.  There 
is no indication that the veteran complained of PTSD or 
related symptoms during the aid and attendance examination.

By a September 1999 decision, the RO held that the veteran 
was entitled to increased pension benefits on account of his 
need of regular aid and attendance, due to multiple 
cerebrovascular accidents, effective from October 9, 1998.


Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a well-grounded claim as one that is plausible; a 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.  At this 
threshold stage, the Board generally ought not to weigh the 
evidence, consider the negative evidence, or perform any 
screening function whatsoever:  the lodestar of a well-
groundedness determination as to a service connection claim 
is whether the veteran has presented a plausible claim based 
upon medical and other evidence presumed to be credible -- a 
claim "capable of substantiation."  Murphy, supra.

Section 401 of Public Law 95-202, dated November 23, 1977, 
essentially provided that service in various groups, if 
certified as active military service by the Secretary of 
Defense, and if a discharge under honorable conditions was 
issued by the Secretary, was considered active duty for 
purposes of all laws administered by VA.  Effective January 
19, 1988, service as an American Merchant Marine in 
Oceangoing Service during the Period of Armed Conflict, 
December 7, 1941, to August 15, 1945, was recognized by VA as 
active military service certified as such under Section 401 
of Public Law 95-202.  38 C.F.R. § 3.7(x)(15); Lorenzano v. 
Brown, 4 Vet. App. 446 (1993). 

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In Zarycki v. Brown, 6 Vet. 
App. 91 (1993), the Court held that the presence of a 
recognizable stressor is the essential prerequisite to 
support the diagnosis of PTSD.  Whether a veteran engaged in 
combat with the enemy must be determined through recognized 
military citations or other service department evidence.  In 
other words, a claimant's assertions that he engaged in 
combat with the enemy are not sufficient, by themselves, to 
establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
corroborate the veteran's assertions that he engaged in 
combat with the enemy.  Zarycki, 6 Vet. App. 91 at 98.

Where the veteran engaged in combat and the claimed stressors 
are related to such combat, the veteran's lay testimony must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70, 76 (1994).  Where the veteran did not engage in combat 
with the enemy, his uncorroborated testimony is insufficient 
to establish the alleged noncombat stressor.  Credible 
supporting evidence is required.  38 C.F.R. § 3.304(f); 
Dizoglio v Brown, 9 Vet. App. 163, 166 (1996).  The court has 
stated that "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from [PTSD] does not mean the [Board is] 
required to grant service connection for [PTSD]."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Simply stated in 
general, the Board is not required to accept a veteran's 
uncorroborated account of his wartime experiences.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, 1 Vet. App. at 54).


Analysis.  Initially, the Board holds that the veteran's 
claim of entitlement to service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
record includes the veteran's account of his exposure to 
traumatic events on numerous occasions, some of which are not 
inherently incredible and are presumed to be truthful at the 
well-grounded stage; medical professionals have diagnosed 
PTSD; and there is competent evidence of record which tends 
to relate the diagnoses of PTSD to the alleged in-service 
stressors.

Initially, the Board finds that the critical issue with 
respect to the veteran's claim for service connection for 
PTSD in this appeal involve the question of whether there is 
credible evidence as to whether the veteran "engaged in 
combat with the enemy," and if not, whether there is 
"credible supporting evidence" of the occurrence of an 
alleged in-service stressor.

Regarding the issue of status as a combat veteran, the Board 
notes that 38 U.S.C.A. § 1154(b) provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

38 U.S.C.A. § 1154(b).  The regulation implementing section 
1154(b) is at 38 C.F.R. § 3.304(d).

In the instant case, the Board finds that the evidence of 
record does not establish that the veteran served in a combat 
role during service.  Official service records reflect that 
the veteran served with the United States Coast Guard-
Merchant Marines between August 1944 and August 1945 with a 
military occupational specialty as "messman" and a 
"general utilityman."  There is no evidence of record 
establishing that he actually served in combat.  The evidence 
reflects that he was entitled to a Merchant Mariner Emblem, a 
Presidential Testimonial Letter, a Victory Medal, a Pacific 
War Zone Bar, and an Honorable Service Button.  However, he 
has no awards or decorations specific to combat and 
appropriate to his branch of service.  Most notably, there is 
clear and convincing evidence, in the form of information 
obtained from the Marine Personnel Branch of the United 
States Coast Guard, that there is no indication that the 
veteran was stationed aboard the "Mary Luckenbach," or that 
he was engaged in combat in any manner during his service.  
Notably, the veteran himself has not been able to respond to 
the RO's request that he provide service department 
information or other records in his possession that might 
assist in establishing service in combat or aboard the "Mary 
Luckenbach."  Additionally, the Board notes that the 
veteran's memory or credibility has been brought into 
question inasmuch as he claims service beginning in 1941, 
when he would have been 14 years of age.

As the evidence does not support the veteran's claim of 
having served in combat, the Board holds that he is not 
entitled to the relaxed evidentiary requirements promulgated 
by 38 U.S.C.A. § 1154.  However, this does not end the 
analysis of the veteran's claim.  It simply means that the 
claim will be adjudicated under the normal evidentiary 
requirements for a grant of service connection.

As noted above, VA regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressors occurred.  In this regard, 
the Board acknowledges the several medical findings of record 
which competently establish a diagnosis of PTSD.  Those 
diagnoses, however, were based on a service and medical 
history provided by the veteran alone.  Without a verified 
stressor with which to relate to a current diagnosis, the 
diagnoses of PTSD that are currently of record, standing 
alone, cannot serve to establish service connection for PTSD.  
See Zarycki, 6 Vet. App. at 98.  Significantly, and as noted 
above, the Marine Personnel Center noted that a search of 
appropriate service records found that no evidence existed 
which established that the veteran ever served in a combat 
role during his service period, or corroborated any of the 
stressors he alleges to have occurred.

As noted above, the presence of a recognizable stressor is 
the essential prerequisite to support the diagnosis of PTSD.  
Where, as here, the veteran did not engage in combat with the 
enemy, his uncorroborated testimony is insufficient to 
establish the alleged noncombat stressors.  Credible 
supporting evidence is required.  38 C.F.R. § 3.304(f); 
Dizoglio, 9 Vet. App. at 166.  Inasmuch as no official 
service records or other credible evidence has been presented 
to support the alleged stressors, an essential prerequisite 
for the grant of service connection for PTSD is lacking.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  See 38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 54.  Because there is not an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of this case, the veteran is not entitled to 
the favorable application of 38 U.S.C.A. § 5107(b).  The 
benefit sought on appeal is therefore denied.


ORDER

Service connection for PTSD is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

